FILED

UNITED sTATEs DISTRICT CoURT SEP ' ll 2014
FOR THE DISTRICT 0F COLUMBIA g|erk, u_$_ p|str|¢t and
bankruptcy Courts

)

THEODORE E. POWELL, )
)

Petitioner, )

)

v ) Civil Action No. !y’!$

)

THE POSITION OF MAYOR OR )
MAYOR VINCENT C. GRAY, )
)

Respondent. )

)

MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of mandamus. The Court will grant the application
and dismiss the petition.

The petitioner seeks a writ of mandamus to compel the Mayor of the District of Columbia
to reinstate him to his former teaching position with the District of Columbia Public Schools.

Pet. at 1. "The extraordinary writ of mandamus is available to compel an ‘ofjicer or employee of
the Urzited States or any agency thereof to perform a duty owed to plaintiff,’ 28 U.S.C. §

1361 (emphasis added), and the Court therefore cannot compel the Mayor of the District of
Columbia to provide the relief petitioner demands." Powell v. Gray, No. 13-1163, 2013 WL
3973370, at *1 (D.D.C. July 20, 2013) (citing Powell v. Gray, No. 13-9()2, 2013 WL 3155367, at

*1 (D.D.C. June 14, 2013)); Powell v. Washz`ngton Teachers Um`on, 968 F. Supp. 2d 267, 267

(D.D.C. 2013) (dismissing mandamus petition, because "the Court . . . cannot compel either the
washington Teachers Union or the Chancellor of the District of Columbia Public Schools to
provide the relief petitioner demands").

The petition for a writ of mandamus will be dismissed for lack of subject matter

jurisdiction. An Order accompanies this Memorandum Opinion.

DATE;  /?~DH M 

Un/ited ates District Judge